DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 10/12/2020. Claims 1-20 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“telescopic member”, “a main member”, “a plurality of extendable members disposed in the main member” (claim 10).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14, “wherein the plurality of primary members movably positionable” is objected to because the limitation appears to contain a typographic error. This objection can be overcome by reciting, “wherein the plurality of primary members are movably positionable”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “primary members” (claims 1 and 14); “secondary member” (claims 1 and 14); “seat member” (claims 1 and 14); “curtain coupling mechanism” (claim 2), “a telescopic member” (claim 10), “a main member” (claim 10), “a plurality of extendable members” (claim 10), “first actuator” (claim 11), “input device” (claim 11), “communication device” (claim 12), “processing device” (claims 12 and 13), “second actuator” (claim 12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, “the closed state” is indefinite because the limitation lacks antecedent basis. Does applicant intend for the limitation to recite “the collapsed state”?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perovic (US 20160051441).
Claim 1, Perovic provides a collapsible unit for facilitating multiuse of the collapsible unit, wherein the collapsible unit is deployable on at least one surface, wherein the collapsible unit comprises:
a frame comprising:
a plurality of primary members (selected from among members 40; Fig. 1A) disposed vertically in relation to the at least one surface (surface on which the collapsible unit is placed, such as a floor; [0059]; Fig. 1A);
at least one secondary member (selected from among members 40 perpendicular to primary members 40; Fig. 1A) coupled with the plurality of primary members (Fig. 1A), wherein a first end of a secondary member of the at least one secondary member is coupled to a first primary member of the plurality of primary members (Fig. 1A) and a second end of the secondary member is coupled to a second primary member of the plurality of primary members (Fig. 1A), wherein the at least one secondary member is configured for retractably extending between a plurality of positions for movably positioning the plurality of primary members (Figs. 1A and 1B), wherein the movably positioning of the plurality of primary members transitions the frame between at least one extended state (extended state shown in Fig. 1A) and a collapsed state (collapsed state shown in Fig. 1B), wherein the plurality of primary members and the at least one secondary member forms an enclosure (enclosure shown in Fig. 1A) and at least one opening (opening at 20; Fig. 1A) leading into the enclosure in the at least one extended state (Fig. 1A), wherein the plurality of primary members do not form the enclosure in the collapsed state (it is understood that the plurality of primary members do not form the enclosure in the collapsed state; under the broadest reasonable interpretation, the collapsible unit is not usable as intended in the collapsed state, and thus the primary members do not form the enclosure; Fig. 1B);
a seat member 95 disposed in the frame (Figs. 7E-7G), wherein the seat member is transitionable between at least one seat extended state (seat extended state shown in Fig. 7E) and a seat collapsed state (seat collapsed state shown in Fig. 7G) based on transitioning of the frame between the at least one extended state and the collapsed state (“as the extension member 35 is extended and/or retracted” [0062]; Figs. 7E-7G), wherein the seat member comprises a seat panel disposed in the enclosure (95 is a seat panel; [0062]; Fig. 7E), wherein the seat panel is substantially perpendicular to the plurality of primary members in the at least one seat extended state (Fig. 7E), wherein the seat panel is substantially parallel to the plurality of primary members in the seat collapsed state (Fig. 7G); and
at least one wheel (85; [0059]) coupled to the frame (Fig. 6A), wherein the at least one wheel is configured for moving the collapsible unit on the at least one surface (under the broadest reasonable interpretation, the at least one wheel allows 35 to move, and thus the at least one wheel is configured for moving the collapsible unit on the at least one surface, as exceedingly broadly claimed [0059]; Fig. 6A), wherein the movably positioning of the plurality of primary members is based on the moving of the at least one wheel ([0059]; Fig. 6A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN 110700637) in view of Perovic US 20160051441).
Claim 1, Xiang teaches a collapsible unit for facilitating multiuse of the collapsible unit, wherein the collapsible unit is deployable on at least one surface, wherein the collapsible unit comprises:
a frame comprising:
a plurality of primary members (5, 6; Fig. 2) disposed vertically in relation to the at least one surface (Fig. 2);
at least one secondary member (1; Fig. 2) coupled with the plurality of primary members (Fig. 2), wherein a first end of a secondary member of the at least one secondary member is coupled to a first primary member of the plurality of primary members (Fig. 2) and a second end of the secondary member is coupled to a second primary member of the plurality of primary members (Fig. 2), wherein the at least one secondary member is configured for retractably extending between a plurality of positions for movably positioning the plurality of primary members (Figs. 1 and 2), wherein the movably positioning of the plurality of primary members transitions the frame between at least one extended state (extended state shown in Fig. 2) and a collapsed state (collapsed state shown in Fig. 1), wherein the plurality of primary members and the at least one secondary member forms an enclosure (enclosure shown in Fig. 2) and at least one opening (opening between 5 and 6; Fig. 2) leading into the enclosure in the at least one extended state (Fig. 2), wherein the plurality of primary members do not form the enclosure in the collapsed state (it is understood that the plurality of primary members do not form the enclosure in the collapsed state; under the broadest reasonable interpretation, the collapsible unit is not usable as intended in the collapsed state, and thus the primary members do not form the enclosure; Fig. 1);
at least one wheel 30 coupled to the frame (as generically shown in Fig. 11), wherein the at least one wheel is configured for moving the collapsible unit on the at least one surface (as generically shown in Fig. 11), wherein the at least one wheel is configured for positioning the plurality of primary members to the plurality of positions based on the moving of the at least one wheel (it is understood that the at least one wheel is suitable for positioning the plurality of primary members to the plurality of positions based on the moving of the at least one wheel; Fig. 11).
Although, Xiang teaches a foldable member referred to as a table 12, Xiang does not teach a seat member disposed in the frame, wherein the seat member is transitionable between at least one seat extended state and a seat collapsed state based on transitioning of the frame between the at least one extended state and the collapsed state, wherein the seat member comprises a seat panel disposed in the enclosure, wherein the seat panel is substantially perpendicular to the plurality of primary members in the at least one seat extended state, wherein the seat panel is substantially parallel to the plurality of primary members in the seat collapsed state.
However, Perovic teaches a collapsible unit comprising a seat member 95 disposed in a frame (Figs. 7E-7G), wherein the seat member is transitionable between at least one seat extended state (seat extended state shown in Fig. 7E) and a seat collapsed state (seat collapsed state shown in Fig. 7G) based on transitioning of a frame between the at least one extended state and a collapsed state (“as the extension member 35 is extended and/or retracted” [0062]; Figs. 7E-7G), wherein the seat member comprises a seat panel disposed in an enclosure (95 is a seat panel; [0062]; Fig. 7E), wherein the seat panel is substantially perpendicular to a plurality of primary members in the at least one seat extended state (Fig. 7E), wherein the seat panel is substantially parallel to the plurality of primary members in the seat collapsed state (Fig. 7G). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a seat member disposed in the frame, wherein the seat member is transitionable between at least one seat extended state and a seat collapsed state based on transitioning of the frame between the at least one extended state and the collapsed state, wherein the seat member comprises a seat panel disposed in the enclosure, wherein the seat panel is substantially perpendicular to the plurality of primary members in the at least one seat extended state, wherein the seat panel is substantially parallel to the plurality of primary members in the seat collapsed state, with the reasonable expectation of providing a seat on which a user can sit.
	Claim 6, Xiang further teaches a drop-down desk 12 coupled to the frame (Fig. 3), wherein the drop-down desk comprises at least one desk panel (12 comprises a desk panel; Fig. 3), wherein a first end of the at least one desk panel is rotatably attached to the frame (the desk is a drop down desk and it is understood that a first end of the desk panel is rotatably attached to the frame; Fig. 3), wherein the drop-down desk is transitionable between a desk closed state (Fig. 3) and at least one desk open state (not shown, however it is understood that when the desk is dropped down, the desk is in the open state), wherein the at least one desk panel is disposed in the enclosure (Fig. 3), wherein the at least one desk panel is substantially perpendicular to at least one primary member of the plurality of primary members in the at least one desk open state (it is understood that when the desk is dropped down to the open state, the desk panel is substantially perpendicular to at least one primary member of the plurality of primary members), wherein the at least one desk panel is substantially parallel to the at least one primary member in the desk closed state (Fig. 3).
Claim 14, Xiang teaches a collapsible unit for facilitating multiuse of the collapsible unit, wherein the collapsible unit is deployable on at least one surface, wherein the collapsible unit comprises:
a frame comprising:
a plurality of primary members (5, 6; Fig. 2) disposed vertically in relation to the at least one surface (Fig. 2);
at least one secondary member (1; Fig. 2) coupled with the plurality of primary members (Fig. 2), wherein a first end of a secondary member of the at least one secondary member is coupled to a first primary member of the plurality of primary members (Fig. 2) and a second end of the secondary member is coupled to a second primary member of the plurality of primary members (Fig. 2), wherein the plurality of primary members [are] movably positionable to a plurality of positions for transitioning the at least one secondary member between at least one member extended state (Fig. 2 depicts the transition between collapsed and extended states; note that 1 is capable of being extended) and a folded state (Fig. 2 depicts the transition between collapsed and extended states; note that 1 is capable of being folded), wherein the transitioning of the at least one secondary member transitions the frame between at least one extended state and a collapsed state (Fig. 2 depicts the transition between collapsed and extended states), wherein the plurality of primary members and the at least one secondary member forms an enclosure (Fig. 2) and at least one opening leading into the enclosure in the at least one extended state (opening space between 5 and 6; Fig. 2), wherein the plurality of primary members do not form the enclosure in the collapsed state (it is understood that the plurality of primary members do not form the enclosure in the collapsed state; under the broadest reasonable interpretation, the collapsible unit is not usable as intended in the collapsed state, and thus the primary members do not form the enclosure; Fig. 1); and
at least one wheel 30 coupled to the frame (as generically shown in Fig. 11), wherein the at least one wheel is configured for moving the collapsible unit on the at least one surface (as generically shown in Fig. 11), wherein the at least one wheel is configured for positioning the plurality of primary members to the plurality of positions based on the moving of the at least one wheel (it is understood that the at least one wheel is suitable for positioning the plurality of primary members to the plurality of positions based on the moving of the at least one wheel; Fig. 11).
Although, Xiang teaches a foldable member referred to as a table 12, Xiang does not teach a seat member disposed in the frame, wherein the seat member is transitionable between at least one seat extended state and a seat collapsed state based on transitioning of the frame between the at least one extended state and the collapsed state, wherein the seat member comprises a seat panel disposed in the enclosure, wherein the seat panel is substantially perpendicular to the plurality of primary members in the at least one seat extended state, wherein the seat panel is substantially parallel to the plurality of primary members in the seat collapsed state.
However, Perovic teaches a collapsible unit comprising a seat member 95 disposed in a frame (Figs. 7E-7G), wherein the seat member is transitionable between at least one seat extended state (seat extended state shown in Fig. 7E) and a seat collapsed state (seat collapsed state shown in Fig. 7G) based on transitioning of a frame between the at least one extended state and a collapsed state (“as the extension member 35 is extended and/or retracted” [0062]; Figs. 7E-7G), wherein the seat member comprises a seat panel disposed in an enclosure (95 is a seat panel; [0062]; Fig. 7E), wherein the seat panel is substantially perpendicular to a plurality of primary members in the at least one seat extended state (Fig. 7E), wherein the seat panel is substantially parallel to the plurality of primary members in the seat collapsed state (Fig. 7G). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a seat member disposed in the frame, wherein the seat member is transitionable between at least one seat extended state and a seat collapsed state based on transitioning of the frame between the at least one extended state and the collapsed state, wherein the seat member comprises a seat panel disposed in the enclosure, wherein the seat panel is substantially perpendicular to the plurality of primary members in the at least one seat extended state, wherein the seat panel is substantially parallel to the plurality of primary members in the seat collapsed state, with the reasonable expectation of providing a seat on which a user can sit.
Claim 18, Xiang further teaches a drop-down desk 12 coupled to the frame (Fig. 3), wherein the drop-down desk comprises at least one desk panel (12 comprises a desk panel; Fig. 3), wherein a first end of the at least one desk panel is rotatably attached to the frame (the desk is a drop down desk and it is understood that a first end of the desk panel is rotatably attached to the frame; Fig. 3), wherein the drop-down desk is transitionable between a desk closed state (Fig. 3) and at least one desk open state (not shown, however it is understood that when the desk is dropped down, the desk is in the open state), wherein the at least one desk panel is disposed in the enclosure (Fig. 3), wherein the at least one desk panel is substantially perpendicular to at least one primary member of the plurality of primary members in the at least one desk open state (it is understood that when the desk is dropped down to the open state, the desk panel is substantially perpendicular to at least one primary member of the plurality of primary members), wherein the at least one desk panel is substantially parallel to the at least one primary member in the desk closed state (Fig. 3).
Claim(s) 5, 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN 110700637) and Perovic US 20160051441) as above and further in view of Hughes et al. (US 4987706) (‘Hughes’).
Claim 5, Xiang and Perovic teach all the limitations of claim 1 as above. Xiang is silent as to the wheels being retractable. However, Hughes teaches a collapsible unit, wherein a wheel 5 is configured for retractably extending from a base end of a primary member, wherein the wheel is configured for transitioning between a wheel retracted state and a wheel extended state based on the retractably extending of the wheel (col. 2, lines 29-43; Figs. 1-3), wherein the wheel protrudes from the base end in the wheel extended state (Figs. 1-3), wherein the wheel does not protrude from the base end in the wheel retracted state (col. 2, lines 29-43; Figs. 1-3), wherein the wheel moves the collapsible unit in the wheel extended state (col. 2, lines 29-43; Figs. 1-3), wherein the wheel does not move the collapsible unit in the wheel retracted state (col. 2, lines 29-43; Figs. 1-3). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try modifying the wheel such that the wheel of the at least one wheel is configured for retractably extending from a base end of a primary member of the plurality of primary members, wherein the wheel is configured for transitioning between a wheel retracted state and a wheel extended state based on the retractably extending of the wheel, wherein the wheel protrudes from the base end in the wheel extended state, wherein the wheel does not protrude from the base end in the wheel retracted state, wherein the wheel moves the collapsible unit in the wheel extended state, wherein the wheel does not move the collapsible unit in the wheel retracted state, with the reasonable expectation of preventing the collapsible unit from rolling while stationary, and to allow the collapsible unit to roll when movement is desired.
Claim 7, Xiang and Perovic teach all the limitations of claim 1 as above. Xiang is silent as to at least one interface device pivotally coupled to the frame using at least one coupling mechanism, wherein the at least one interface device is movable in a plurality of device positions, wherein the at least one interface device is orientable in at least one orientation. However, Hughes teaches at least one interface device pivotally coupled to the frame using at least one coupling mechanism (23; col. 3, lines 4-5; the at least one interface device is understood to be coupled to the frame using at least one coupling mechanism that allows for such pivoting; Fig. 2), wherein the at least one interface device is movable in a plurality of device positions (col. 3, lines 4-5; Fig. 2), wherein the at least one interface device is orientable in at least one orientation (col. 3, lines 4-5; Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating at least one interface device pivotally coupled to the frame using at least one coupling mechanism, wherein the at least one interface device is movable in a plurality of device positions, wherein the at least one interface device is orientable in at least one orientation, with the reasonable expectation of further enhancing a user’s experience in the enclosure.
Claim 17, Xiang and Perovic teach all the limitations of claim 14 as above. Xiang is silent as to the wheels being retractable. However, Hughes teaches a collapsible unit, wherein a wheel 5 is configured for retractably extending from a base end of a primary member, wherein the wheel is configured for transitioning between a wheel retracted state and a wheel extended state based on the retractably extending of the wheel (col. 2, lines 29-43; Figs. 1-3), wherein the wheel protrudes from the base end in the wheel extended state (Figs. 1-3), wherein the wheel does not protrude from the base end in the wheel retracted state (col. 2, lines 29-43; Figs. 1-3), wherein the wheel moves the collapsible unit in the wheel extended state (col. 2, lines 29-43; Figs. 1-3), wherein the wheel does not move the collapsible unit in the wheel retracted state (col. 2, lines 29-43; Figs. 1-3). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try modifying the wheel such that the wheel of the at least one wheel is configured for retractably extending from a base end of a primary member of the plurality of primary members, wherein the wheel is configured for transitioning between a wheel retracted state and a wheel extended state based on the retractably extending of the wheel, wherein the wheel protrudes from the base end in the wheel extended state, wherein the wheel does not protrude from the base end in the wheel retracted state, wherein the wheel moves the collapsible unit in the wheel extended state, wherein the wheel does not move the collapsible unit in the wheel retracted state, with the reasonable expectation of preventing the collapsible unit from rolling while stationary, and to allow the collapsible unit to roll when movement is desired.
Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN 110700637) and Perovic US 20160051441) as above and further in view of Wickramasekera (US 20170335561).
Claim 8, Xiang and Perovic teach all the limitations of claim 1 as above. Xiang does not teach a handle crank assembly. However, Wickramasekera teaches a collapsible unit comprising a handle crank assembly operationally coupled with a frame, wherein the handle crank assembly is configured for receiving at least one external force, wherein the handle crank assembly is configured for transitioning the frame between at least one extended state and a collapsed state based on the receiving of the at least one external force ([0058], [0060], [0062], [0065], [0079], [0084], [0087]). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a handle crank assembly operationally coupled with the frame, wherein the handle crank assembly is configured for receiving at least one external force, wherein the handle crank assembly is configured for transitioning the frame between the at least one extended state and the collapsed state based on the receiving of the at least one external force, with the reasonable expectation of transitioning the collapsible unit between the collapsed and extended states.
Claim 19, Xiang and Perovic teach all the limitations of claim 14 as above. Xiang does not teach a handle crank assembly. However, Wickramasekera teaches a collapsible unit comprising a handle crank assembly operationally coupled with a frame, wherein the handle crank assembly is configured for receiving at least one external force, wherein the handle crank assembly is configured for transitioning the frame between at least one extended state and a collapsed state based on the receiving of the at least one external force ([0058], [0060], [0062], [0065], [0079], [0084], [0087]). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a handle crank assembly operationally coupled with the frame, wherein the handle crank assembly is configured for receiving at least one external force, wherein the handle crank assembly is configured for transitioning the frame between the at least one extended state and the collapsed state based on the receiving of the at least one external force, with the reasonable expectation of transitioning the collapsible unit between the collapsed and extended states.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN 110700637) and Perovic US 20160051441) as above and further in view of Piispanen et al. (US 9795222) (‘Piispanen’).
Claim 11, Xiang and Perovic teach all the limitations of claim 1 as above. Xiang does not teach at least one first actuator operationally coupled with a frame. However, Piispanen teaches at least one first actuator operationally coupled with a frame (motor 12), wherein the at least one first actuator is configured for transitioning a component between at least one extended state and a closed state based on an input command (col. 3, lines 4-6); and at least one input device 27 communicatively coupled with the at least one first actuator (col. 2, lines 35-45; claim 1), wherein the at least one input device is configured for generating the input command based on at least one action receivable by the at least one input device (col. 2, lines 35-45; claim 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating at least one first actuator operationally coupled with the frame, wherein the at least one first actuator is configured for transitioning the frame between the at least one extended state and the closed state based on an input command; and at least one input device communicatively coupled with the at least one first actuator, wherein the at least one input device is configured for generating the input command based on at least one action receivable by the at least one input device, with the reasonable expectation of making it easier to transition the collapsible unit between collapsed and expanded states.
Allowable Subject Matter
Claims 2-4, 9-10, 12-13, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including inter alia:
at least one curtain coupled with the frame using at least one curtain coupling mechanism, the at least one curtain comprising at least one curtain panel retractably extended between the first primary member and the second primary member for covering the at least one opening of the frame, the covering of the at least one opening concealing the enclosure, as claimed in claims 2 and 15,
a cushion coupled with the seat member, the cushion comprising a top panel and a bottom panel, a periphery of the top panel being attached to a periphery of the bottom panel for forming an interior space and an opening leading into the interior space, the cushion being inflatably deflatable based on receivably removing of at least one fluid from the interior space through the opening, as claimed in claims 4 and 20,
the seat member comprising a backrest panel and a footrest panel, the first primary member opposing the second primary member, a first end of the footrest panel is pivotally coupled to a base end of the first primary member and a second end of the footrest panel is pivotally coupled to a first end of the seat panel and a second end of the seat panel is pivotally coupled with a first end of the backrest panel and a second end of the backrest panel being pivotally coupled with a top end of the second primary member, the footrest panel and the backrest panel being substantially perpendicular to the seat panel in the at least one seat extended state, the footrest panel and the backrest panel being substantially parallel to the seat panel in the seat collapsed state, as recited in claim 9,
 the secondary member comprising a telescopic member, the telescopic member comprising a main member and a plurality of extendable members disposed in the main member, the first end of the secondary member comprising a first end of the main member, the second end of the secondary member comprising a second end of a first extendable member of the plurality of extendable members, the telescopic member being configured for retractably extending the plurality of extendable members between the plurality of positions, as recited in claim 10,
a communication device disposed on the frame configured for receiving at least one first input data from at least one user device; a processing device disposed on the frame communicatively coupled with the communication device, the processing device being configured for: analyzing the at least one first input data; determining a location on the at least one surface based on the analyzing; and generating a first command based on the determining; and at least one second actuator operationally coupled with the at least one wheel, the at least one second actuator being communicatively coupled with the processing device, the at least one second actuator being configured for moving the at least one wheel based on the first command for positioning the collapsible unit in the location on the at least one surface, as recited in claim 12,
a plurality of sensors disposed on the at least one surface, each sensor of the plurality of sensors being configured for generating sensor data based on a position of at least one object in relation to the each sensor; a processing device communicatively coupled with the plurality of sensors, the processing device being configured for: analyzing the sensor data; determining a location on the at least one surface based on the analyzing; and generating a second command based on the determining; and at least one third actuator operationally coupled with the at least one wheel, the at least one third actuator being communicatively coupled with the processing device, the at least one third actuator being configured for moving the at least one wheel based on the second command for positioning the collapsible unit in the location on the at least one surface, as recited in claim 13.
Claim 3 depends from claim 2. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references to arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635


/JAMES M FERENCE/Primary Examiner, Art Unit 3635